J-S33009-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRIAN KEITH RUSH                           :
                                               :
                       Appellant               :   No. 215 EDA 2022


      Appeal from the Judgment of Sentence Entered October 20, 2021,
               in the Court of Common Pleas of Bucks County,
           Criminal Division at No(s): CP-09-CR-0000209-2020.


BEFORE: KUNSELMAN, J., KING, J., and SULLIVAN, J.

MEMORANDUM BY KUNSELMAN, J.:                          FILED OCTOBER 24, 2022

       Brian Keith Rush appeals from the judgment of sentence of 27 to 60

months’ imprisonment entered following his conviction for possession of

controlled substance contraband by inmate, possession of a controlled

substance, and use or possession of drug paraphernalia.1 We affirm.

       The trial court described the factual history:

             In October of 2019, [Rush] was an inmate at Bucks County
       Correctional Facility and was being housed in the Men’s
       Community Corrections Center while participating in the work
       release program. [Rush] resided by himself in cell C-2 of the C
       module at the Community Corrections Center. On October 28,
       2019, at approximately 6:00 p.m., Corrections Officers Marco
       Semilia and Jacen Buono conducted a tour of the C module. While
       conducting the tour, Officer Semilia looked into the window of cell
____________________________________________


1 18 Pa.C.S.A. § 5123(a.2); 35 P.S. § 780-113(a)(16); and 35 P.S. § 780-
113(a)(32). Rush was charged with possessing both K2 (synthetic marijuana)
and Suboxone (Buprenorphine and Naloxone). The jury found Rush guilty of
the first two crimes with respect to K2 and not guilty with respect to Suboxone.
J-S33009-22


     C-2 and saw [Rush], along with another inmate, Cody Bruce, in
     the cell together. Cody Bruce did not reside in cell C-2 with
     [Rush]. Officer Semilia observed [Rush] holding what appeared
     to be a green leafy substance contained in a plastic wrap type of
     material. Officer Semilia suspected that the substance was
     contraband, so he attempted to open the cell door. He found the
     door to be locked. Officer Semilia directed [Rush] to drop the
     suspected contraband and unlock the door, but [Rush] refused to
     obey his commands. Instead, [Rush] put the plastic wrap material
     containing a green leafy substance down the front of his pants.

            Officer Semilia used his own key to unlock the cell door and
     proceeded to order [Rush] to lie on the floor and Cody Bruce to
     put his hands on the wall. Officer Semilia handcuffed [Rush] and
     then called for backup on his radio. Officer Buono overheard the
     call for help and ran across the C module to cell C-2 to assist
     Officer Semilia. Lieutenant [Nick] Minasian and Officers [Arthur]
     Malindi and [Patrick] Rooney also arrived at cell C-2 following
     Officer Semilia’s call for help.

           Officer Buono removed [Rush] from cell C-2 and began to
     escort him to a holding cell while Officer Malindi took custody of
     Cody Bruce. Officer Semilia locked cell C-2 in order to prevent
     anyone from tampering with possible contraband or other
     evidence. As the officers were walking [Rush] to the holding cell,
     Officer Semilia noticed a green leafy substance on the floor.

            When [Rush] reached the holding cell, Officer Buono
     performed a quick pat-down search. While performing the pat-
     down search, Officer Buono and Lieutenant Minasian noticed more
     of a leafy green substance falling out of [Rush’s] pant legs and
     onto the floor. Officer Semilia and Lieutenant Minasian collected
     the green leafy substance that fell onto the floor into a brown
     paper bag. Officer Buono then discovered a plastic wrapped
     baggie containing a green leafy substance in [Rush’s] left pant
     pocket. The baggie found by Officer Buono as well as the brown
     paper bag used to collect the green leafy substance which had
     fallen on the floor was turned over to Lieutenant Minasian.
     Lieutenant Minasian placed the plastic wrapped package into the
     brown paper bag and later photographed the contraband, placed
     it in an evidence bag and stored it in a safe in a secure room [to]
     which only lieutenants have access.

          [Rush] was then taken to the unclothed body search room
     where he removed his clothing. Officer Buono inspected [Rush’s]


                                    -2-
J-S33009-22


      pants and found a white latex glove containing a green leafy
      substance. Once again the green leafy substance was handed
      over to Lieutenant Minasian who placed it in the brown bag.
      Lieutenant Minasian later photographed the substance, placed it
      in an evidence bag and stored it in the evidence safe.

              Officers Rooney and Semilia went back to search cell C-2.
      When they unlocked the door, Officers Rooney and Semilia found
      more of a green leafy substance on [Rush’s] bed. In addition, the
      officers found a pair of jeans in a plastic bag in front of [Rush’s]
      locker. Inside the jeans pocket was a blue glove which contained
      an unopened Suboxone strip. The Suboxone strip was also turned
      over to Lieutenant Minasian who placed it in the brown paper bag
      with the other evidence collected. Lieutenant Minasian later took
      photographs of the strip, placed it in an evidence bag and secured
      it in the evidence safe.

Trial Court Opinion, 3/14/22, at 1–3 (record citations omitted). Officers also

secured Rush’s black sock, which had the same green substance that had

fallen from Rush’s pant leg on it.

      The next morning, October 29, 2019, Investigator Daniel Onisick

retrieved the evidence, took additional photographs, and sealed it in clear

plastic evidence bags. Investigator Onisick sent the two balls of suspected

K2, the loose substance from the floor, and the Suboxone strip to NMS Labs

for testing. Laboratory chemical analysis later confirmed that the substances

were K2 and Suboxone.

      On October 31, 2019, three days after the incident, Investigator Onisick

attempted to interview Rush. He took Rush to the investigations unit office

and advised Rush that he was likely to face criminal charges for possessing

contraband. Investigator Onisick repeatedly attempted to advise Rush of his

Miranda rights; however, Rush angrily interrupted. Rush said that he found



                                     -3-
J-S33009-22



the items in the bathroom and was showing them to Cody Bruce and that the

jeans on the floor were not his because he hangs his jeans up. As Investigator

Onisick kept trying to tell Rush his Miranda rights, Rush complained that the

items were not yet tested, and he asked what Cody Bruce had told

Investigator Onisick.   Investigator Onisick ended the attempted interview

because he knew that Rush did not want to be Mirandized. This interaction

lasted “a couple of minutes” and was not recorded.

      On December 9, 2019, Rush was charged in connection with the

incident. On July 1, 2021, following the appointment of conflicts counsel, Rush

filed a motion (1) to exclude evidence of the drugs based on a defective chain

of custody, (2) to dismiss the case because the Commonwealth did not provide

exculpatory evidence pursuant to Brady v. Maryland, 373 U.S. 83 (1963),

(3) to suppress evidence of Rush’s statements based on a violation of

Miranda v. Arizona, 384 U.S. 436 (1966), and (4) to compel discovery. The

trial court heard and denied Rush’s motions before trial on August 4, 2021.

      The case proceeded to trial on August 4 through 6, 2021, and the jury

found Rush guilty of the above offenses. On October 20, 2021, the trial court

sentenced Rush to serve 27 to 60 months of imprisonment for the contraband

offense, with no additional penalty on the other offenses.     Rush moved to

reconsider, the trial court denied the motion, and Rush appealed. Rush and

the trial court complied with Pennsylvania Rule of Appellate Procedure 1925.

      Rush now raises five issues for our review:




                                     -4-
J-S33009-22


      A. Did the trial court err when it denied [Rush’s] suppression
         motion and permitted [Rush’s] statements to be admitted at
         trial when those statements were made during an in-custody
         interrogation and where [Rush] did not receive Miranda
         warnings?

      B. Did the trial court err when it denied [Rush’s] motion to dismiss
         the case as the prosecution failed to produce and preserve
         several pieces of evidence in violation of Brady v. Maryland?

      C. Did the trial court err when it denied [Rush’s] motion to compel
         discovery, which should have been produced pursuant to Rule
         573?

      D. Did the trial court err when it failed to declare a mistrial when
         the discoverable material was produced mid-trial?

      E. Did the trial court err in denying [Rush’s] suppression motion
         relating to controlled substances when the evidence did not
         meet the requirements of Pennsylvania Rule of Evidence 901?

Rush’s Brief at 5.


      A. Suppression of Statements

      Rush first argues that the suppression court should have suppressed his

statements to Investigator Onisick based on a violation of Miranda v.

Arizona, 384 U.S. 436 (1966). Rush’s Brief at 28–33. There being no dispute

that Rush was in custody, the issue is whether Investigator Onisick subjected

him to an interrogation.

      We review Rush’s claim according to these well-settled principles:

      our standard of review for the denial of a suppression motion is
      de novo and is limited to determining whether the suppression
      court’s factual findings are supported by the record and whether
      the legal conclusions drawn from those facts are correct. Our
      scope of review is to consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the
      suppression record as a whole.


                                     -5-
J-S33009-22



Commonwealth v. Green, 265 A.3d 541, 550–51 (Pa. 2021) (citations and

quotation marks omitted).

       The suppression court found that although Investigator Onisick

attempted to interrogate Rush, he “did not actually begin interrogation”

because Rush “did not allow himself to be given Miranda rights.”              N.T.,

Hearing, 8/4/21, at 43. Specifically, the court found based on Investigator

Onisick’s testimony from the pretrial hearing that:

       on October 31, 2019, [Investigator Onisick] interviewed [Rush]
       and informed him that he was possibly facing criminal charges for
       possession of synthetic marijuana and Suboxone. Investigator
       Onisick also told [Rush] that he wished to advise him of his
       Miranda rights. At the time, [Rush] was very animated and
       angry. [Rush], not allowing Investigator [Onisick] to Mirandize
       him, spontaneously blurted out that he had found the items in the
       bathroom and that he was showing them to Cody Bruce when the
       officers came into his cell. Investigator [Onisick] continued to try
       to Mirandize [Rush], but [Rush] continued to talk over him.
       [Investigator Onisick] ended the interview because he did not
       believe [Rush] wished to be advised of his Miranda rights.

Trial Court Opinion, 3/14/22, at 10. The court found that Rush’s statements

were spontaneous, not in response to any questioning.            Id. at 10–11.

Therefore, the court denied suppression.2

       On review, we find no error. Miranda prevents the government from

using “statements stemming from a custodial interrogation of a defendant

unless it demonstrates that he was apprised of his right against self-

incrimination and his right to counsel.” Commonwealth v. Gaul, 912 A.2d
____________________________________________


2Rush’s statements were admitted through Investigator Onisick’s testimony
at trial. N.T., 8/5/21, at 165–169.

                                           -6-
J-S33009-22



252, 255 (Pa. 2006) (citing Commonwealth v. DeJesus, 787 A.2d 394 (Pa.

2001), abrogated on other grounds, Commonwealth v. Freeman, 827 A.2d

385 (Pa. 2003)).   This applies when “a person in custody is subjected to

express questioning or its functional equivalent.” Id. (quoting Rhode Island

v. Innis, 446 U.S. 291, 300–01 (1980)).          “That is to say, the term

‘interrogation’ under Miranda refers not only to express questioning, but also

to any words or actions on the part of the police (other than those normally

attendant to arrest and custody) that the police should know are reasonably

likely to elicit an incriminating response from the suspect.” Innis, 446 U.S.

at 301.

      Whether police conduct is the functional equivalent of interrogation

depends on the totality of the circumstances. Gaul, 912 A.2d at 255 (citing

Commonwealth v. Williams, 640 A.2d 1251, 1259 (Pa. 1994)).

            In conducting the inquiry, we must also keep in mind that
      not every statement made by an individual during a police
      encounter amounts to an interrogation.           Volunteered or
      spontaneous utterances by an individual are admissible even
      without Miranda warnings. See, e.g., Commonwealth v. Baez,
      554 Pa. 66, 720 A.2d 711, 720 (1998). Similarly, Innis does not
      “place the police under a blanket prohibition from informing a
      suspect about the nature of the crime under investigation or about
      the evidence relating to the charges against him.” DeJesus, 787
      A.2d at 402.

Id. “Miranda does not preclude the admission of spontaneous utterances”

by a suspect in custody. Commonwealth v. Johnson, 42 A.3d 1017, 1029

(Pa. 2012) (citing Baez, supra).




                                    -7-
J-S33009-22



      Gaul illustrates when police statements are the functional equivalent of

an interrogation. There, an investigator read a suspect the criminal complaint

and affidavit of probable cause concerning his arrest for theft, relayed

incriminating statements from the victim, twice explained that the suspect

would have to be informed of his Miranda rights, and asked if he wanted to

discuss the pending charges. Gaul, 912 A.2d at 254. Our Supreme Court

held that the investigator should have known that presenting the victim’s

incriminating statement in addition to the charges would be reasonably likely

to elicit an incriminating response. Id. at 256 (following DeJesus, supra).

      Here, unlike in Gaul, the only aspect of the interaction claimed to be

the functional equivalent of questioning is Investigator Onisick’s initial

statement that Rush was likely facing criminal charges for contraband. During

the brief interaction, Investigator Onisick did not ask if Rush wanted to discuss

the charges or present any evidence. Instead, when Rush asked what Cody

Bruce said, Investigator Onisick ended the interaction.         In attempting to

interview Rush, Investigator Onisick was permitted to tell him about the

nature of the crime under investigation. Id. at 255. We do not hold that this

statement alone was reasonably likely to elicit an incriminating response;

rather, it is the kind of statement “normally attendant to arrest” that is not

equivalent to an interrogation under         Innis.     Absent the additional

circumstances in Gaul, we conclude that the trial court did not err in

determining that Rush was not yet subject to interrogation when he

interjected. Therefore, we deny relief on Rush’s first issue.

                                      -8-
J-S33009-22



       B. Preservation and Production of Evidence

       Rush next challenges the trial court’s denial of his motion to dismiss

based on the Commonwealth’s failure to provide material exculpatory

evidence in discovery. He complains that the Commonwealth did not give him

Cody Bruce’s discipline records, records of why Cody Bruce did not report to

work release on October 28, 2019, and video surveillance showing Cody Bruce

entering cell C-2. Rush’s Brief at 36. He further challenges the failure to

provide documents that contradicted officers’ testimony until the second day

of trial, after they had testified. Id. at 38. Finally, he notes that investigators

did not preserve the jeans recovered from the floor of cell C-2, which had

Suboxone in the pocket.3

       Initially, we note that this is a broader challenge than the trial court had

the opportunity to consider before trial. Rush’s omnibus motion faulted the

Commonwealth for not preserving the jeans or the video of Cody Bruce

entering the cell. Motion, 7/1/21, at 5–6 (unnumbered). Only these two items

were addressed at the pretrial hearing. N.T., Pretrial Hearing, 8/4/21, at 30–

38. Therefore, we limit our review to the trial court’s denial of Rush’s motion

to dismiss based on the jeans and the video as alleged Brady violations.




____________________________________________


3 This roughly corresponds to the third issue in Rush’s concise statement of
matters complained of on appeal: “The Trial Court erred in denying Appellant’s
Motion to Dismiss for the Commonwealth’s . . . failure to produce evidence
that was exculpatory to Appellant, in violation of Brady v. Maryland, 373
U.S. 93 (1963), and it[s] progeny.”

                                           -9-
J-S33009-22



      In Brady, the United States Supreme Court held that the Fourteenth

Amendment’s Due Process Clause

      requires defendants be provided access to certain kinds of
      evidence prior to trial, so they may “be afforded a meaningful
      opportunity to present a complete defense.” This guarantee of
      access to evidence requires the prosecution to turn over, if
      requested, any evidence which is exculpatory and material to guilt
      or punishment, see Brady, and to turn over exculpatory evidence
      which might raise a reasonable doubt about a defendant’s guilt,
      even if the defense fails to request it, see United States v.
      Agurs, 427 U.S. 97 (1976). If a defendant asserts a Brady or
      Agurs violation, he is not required to show bad faith.

            There is another category of constitutionally guaranteed
      access to evidence, which involves evidence that is not materially
      exculpatory, but is potentially useful, that is destroyed by the
      state before the defense has an opportunity to examine it. When
      the state fails to preserve evidence that is “potentially useful,”
      there is no federal due process violation “unless a criminal
      defendant can show bad faith on the part of the police.” [Arizona
      v. Youngblood, 488 U.S. 51, 58 (1988).] Potentially useful
      evidence is that of which “no more can be said than that it could
      have been subjected to tests, the results of which might have
      exonerated the defendant.” [Id. at 57.] In evaluating a claim
      that the Commonwealth’s failure to preserve evidence violated a
      criminal defendant’s federal due process rights, a court must first
      determine whether the missing evidence is materially exculpatory
      or potentially useful.

Commonwealth v. Ward, 188 A.3d 1301, 1308–09 (Pa. Super. 2018)

(quoting Commonwealth v. Williams, 154 A.3d 336, 339 (Pa. Super. 2017))

(citations modified).

      Here, the trial court determined that the evidence the Commonwealth

did not provide to Rush was “potentially useful” under Youngblood, rather

than “materially exculpatory” under Brady. Trial Court Opinion, 3/14/22, at

8–9; N.T., Pretrial Hearing, 8/4/21, at 43–44.        Because Rush did not


                                    - 10 -
J-S33009-22



demonstrate that this missing evidence was intentionally destroyed or that

the officers acted in bad faith, the trial court denied Rush’s motion to dismiss.

      We discern no error. First, as to the video, even if a video of Cody Bruce

bringing jeans into cell C-2 was shown to the jury, this would not have

contradicted the officers’ testimony that Rush was holding a substance later

identified as K2 and put it in his pants. Second, as to the jeans from the cell

floor, the jury acquitted Rush of possessing the Suboxone that was in the

jeans. The jeans were not potentially for the charges for which the jury found

Rush guilty. Therefore, no relief is due on this issue.


      C. Motion to Compel Discovery

      In his third issue, Rush argues that the trial court’s denial of his motion

to compel discovery prevented him from presenting a defense. Rush’s Brief

at 39–41.

      A trial court has discretion to resolve pretrial discovery issues; we will

affirm unless the trial court has abused its discretion. Commonwealth v.

Holt, 273 A.3d 514, 548 (Pa. 2022) (citing Commonwealth v. Rucci, 670

A.2d 1129, 1140 (Pa. 1996)), petition for cert. filed, No. 22-5463 (U.S. Aug.

24, 2022).

      Pennsylvania Rule of Criminal Procedure 573 provides in relevant part

that on the defendant’s request, the Commonwealth must disclose “all of the

following requested items or information, provided they are material to the

instant case. . . . Any evidence favorable to the accused that is material either



                                     - 11 -
J-S33009-22



to guilt or to punishment, and is within the possession or control of the

attorney for the Commonwealth.” Pa.R.Crim.P. 573(B)(1)(a).

       In his omnibus pretrial motion, Rush moved to order the Commonwealth

to produce:

          a. Video Recordings of Cody Bruce entering into [cell C-2];

          b. All audio or video recordings of statements made by Cody
             Bruce, Brian Rush, and any other person interviewed
             relating to this incident;

          c. Inmate file for Cody Bruce, including but not limited to
             reports relating to suspected drug offenses;

          d. Prior record of Cody Bruce; [and]

          e. The entire NMS file relating to the analysis of the alleged
             controlled substances outlined in the November 20, 2019
             Drug Chemistry Final Report[.]

Motion, 7/1/21, at 7 (unnumbered). The first four items requested relate to

Rush’s theory that Cody Bruce used drugs, did not go to work because of drug

issues, and was the person who brought the jeans with drugs into cell C-2.

       The trial court explained that it did not grant Rush’s motion4:

       because the Commonwealth alleged that it turned over all of the
       relevant evidence in its possession and that many of the items
       referenced by [Rush] were determined not to exist.           [T]he
       Commonwealth maintained that it was not in possession of any
       surveillance videos capturing Cody Bruce entering [Rush’s] cell.
       During trial, the Commonwealth stated that in regard to the other
       incident in which Cody Bruce was in the cell of another inmate who
       was charged with possession of a controlled substance, officers
       did not find any contraband on Cody Bruce. There was no
       evidence to suggest that the Commonwealth withheld any incident
____________________________________________


4It is not clear from the record when—or if—the trial court formally denied
Rush’s pretrial discovery motion.

                                          - 12 -
J-S33009-22


      reports pertaining to Cody Bruce which were relevant to this case.
      Moreover, evidence at trial revealed that a report did not exist
      indicating that Cody Bruce failed to attend work release on the
      date of the incident because he was suspected of drug
      involvement.     While the Bucks County Correctional Facility
      maintains a log indicating when inmates leave and return from
      work, uncontradicted testimony at trial established that the log
      does not record the reasons why an inmate did not attend work
      on any particular day. Because evidence at trial revealed that the
      log on the day of the incident did not mention Cody Bruce nor the
      reasons why he did not go to work, the log was clearly of no
      relevance to the present case and thus the Commonwealth was
      not required to produce it.

Trial Court Opinion, 3/14/22, at 11–12.

      We discern no abuse of discretion. By the time Rush’s counsel entered

the case and requested discovery, the videos from before the incident had

been automatically overwritten and were not within the Commonwealth’s

possession. Investigator Onisick testified that due to privacy concerns, none

of the interviews were recorded. Rush does not suggest how records related

to Cody Bruce were material to the Commonwealth’s case against Rush, which

included evidence that Rush was holding K2 in his hands and in his pants. And

Rush has failed to argue why he needed the entire NMS Labs file, let alone

why the trial court abused its discretion by denying an order to provide it.

Therefore, Rush is not entitled to relief on this issue.


      D. Mistrial

      In his fourth issue, Rush challenges the trial court’s denial of a mistrial

based on evidence discovered mid-trial that contradicted officers’ testimony

that they did not search Cody Bruce’s cell.



                                      - 13 -
J-S33009-22


      “It is well-settled that the review of a trial court’s denial of a
      motion for a mistrial is limited to determining whether the trial
      court abused its discretion.” . . . “A trial court may grant a mistrial
      only where the incident upon which the motion is based is of such
      a nature that its unavoidable effect is to deprive the defendant of
      a fair trial by preventing the jury from weighing and rendering a
      true verdict.” It is also settled that a mistrial is not necessary
      where cautionary instructions are adequate to overcome any
      potential prejudice. The law presumes that a jury will follow the
      trial court’s instructions.

Commonwealth v. Dula, 262 A.3d 609, 633 (Pa. Super. 2021) (quoting

Commonwealth v. Gilliam, 249 A.3d 257, 274–75 (Pa. Super. 2021)); see

Pa.R.Crim.P. 605 (allowing a defendant to move for mistrial when an event

prejudicial to the defendant occurs during trial). A mistrial is not required

where previously unknown evidence revealed at trial that is not a discovery

violation, such as where the Commonwealth did not have possession or

knowledge of non-exculpatory evidence that is then discovered during trial.

Commonwealth v. Sullivan, 820 A.2d 795, 804 (Pa. Super. 2003).

      By way of background, during the first day of trial, Officer Semilia

testified on cross-examination that he did not search Cody Bruce or his cell:

      Q. Are you aware if anything at all was found on Cody Bruce?

      A. I’m not aware.

      Q. You didn’t search him?

      A. Nope.

      Q. Did you search his cell afterwards?

      A. Nope.

      Q. Do you know if anyone searched his cell?

      A. I do not recall.



                                      - 14 -
J-S33009-22



N.T., Trial, 8/4/21, at 51.

      Likewise, Officer Buono testified on direct examination that he did not

search anyone other than Rush:

      Q. Now, did you take part in any other searches that night?

      A. No, ma’am.

      Q. So the extent of your involvement was to search the defendant,
      is that correct?

      A. Yes, ma’am.

N.T., Trial, 8/4/21, at 73.

      However, the next morning, the Commonwealth provided to the Defense

a handwritten log reflecting that Officers Buono, Rooney, and Semilia packed

items from the cells of Rush, Cody Bruce, and another inmate on October 28,

2019, the night in question.    After a brief recess, Rush moved for a mistrial

based on the late receipt of the log that contradicted the testimony of Officers

Semilia and Buono.

      The trial court denied the motion for mistrial, reasoning that the log was

not exculpatory and that the late receipt of the log did not prejudice Rush.

Instead, the court allowed Rush to re-call the officers, and the court provided

a “false in one, false in all” jury instruction that Rush requested.

      During the testimony of Officer Rooney, Rush introduced the log into

evidence. Officer Rooney agreed that the log showed that Officers Semilia

and Buono searched Cody Bruce’s cell with him. In his case in chief, Rush re-

called Officers Buono and Semilia to ask about their involvement in searching



                                     - 15 -
J-S33009-22



Cody Bruce’s cell. Both officers indicated that they would have documented

if they had found contraband in that search.

        We cannot conclude that the trial court abused its discretion in denying

Rush’s motion for a mistrial. While Rush complains that he was unable to fully

investigate, he does not explain how the court’s ruling hindered his defense.

Nor does he describe how his late receipt of the log was prejudicial. The log

was potentially useful to impeach two Commonwealth witnesses, which the

trial court allowed Rush to do. Under these circumstances, we find no abuse

of discretion and therefore deny relief on this issue.


        E. Chain of Custody

        In his final issue, Rush argues that the trial court should have granted

his motion to exclude the drugs from trial (and dismiss the charges) because

the Commonwealth did not properly authenticate the drugs, as required by

Pennsylvania Rule of Evidence 901.5 Rush’s Brief at 45–48. Rush maintains

that the Commonwealth could not establish that the drugs introduced were
____________________________________________


5   Rule 901 provides in relevant part:

        (a) In General. Unless stipulated, to satisfy the requirement of
        authenticating or identifying an item of evidence, the proponent
        must produce evidence sufficient to support a finding that the item
        is what the proponent claims it is.

        (b) Examples. The following are examples only—not a complete
        list—of evidence that satisfies the requirement:

              (1) Testimony of a Witness with Knowledge. Testimony that
              an item is what it is claimed to be.

Pa.R.E. 901(a)–(b)(1).

                                          - 16 -
J-S33009-22



the same as the substances taken from the cells where he was searched,

based on irregular collection procedures and inconsistent testimony that did

not match the chain of custody documents.

      We review a trial court’s evidentiary rulings, including whether evidence

has been authenticated, for an abuse of discretion. See Commonwealth v.

Wright, 255 A.3d 542, 550–51 (Pa. Super. 2021).

      This Court has explained how admissibility of physical evidence requires

a chain of custody to establish a reasonable inference that the evidence is

what it is claimed to be:

             While the Commonwealth bears the burden of
      demonstrating some reasonable connection between the
      proferred exhibits and the true evidence, it need not establish the
      sanctity of its exhibits beyond a moral certainty.              The
      Commonwealth need not produce every individual who came into
      contact with an item of evidence, nor must it eliminate every
      hypothetical possibility of tampering. A complete chain of custody
      is not required so long as the Commonwealth’s evidence, direct
      and circumstantial, establishes a reasonable inference that the
      identity and condition of the exhibits have remained the same
      from the time they were first received until the time of trial. Any
      gaps in testimony regarding the chain of custody go to the weight
      to be given the testimony, not to its admissibility.

Commonwealth v. Cugnini, 452 A.2d 1064, 1065 (Pa. Super. 1982)

(citations omitted).

      For example, where a police officer who handled drug evidence was later

convicted for stealing other evidence, we nevertheless affirmed the trial

court’s ruling that the drug evidence was admissible.     Commonwealth v.

Soto, 202 A.3d 80, 101–02 (Pa. Super. 2018).        Once the Commonwealth



                                    - 17 -
J-S33009-22



established a foundation that the drugs at trial were the same as those taken

from the defendant, any issues with the chain of custody went to the weight,

not the admissibility of that evidence. Id. at 102.

      Here, the trial court permitted the parties to litigate the admissibility of

the drug evidence prior to trial. At the pretrial hearing, Investigator Onisick

testified about how the physical evidence was collected and documented. The

court “found that his testimony sufficiently established a reliable chain of

evidence” and therefore ruled that the evidence would be admissible. Trial

Court Opinion, 3/14/22, at 6.

      Investigator Onisick testified that on October 29, 2019, he was
      accompanied by Lieutenant John Mannarino to the evidence safe
      located in the secure room at the Bucks County Correctional
      Facility. [Only lieutenants have access to this room.] Investigator
      Onisick watched Lieutenant Mannarino unlock the evidence safe
      and remove evidence envelopes which were handed to
      Investigator Onisick. When Investigator Onisick opened the
      evidence envelopes, he was able to confirm that [their] contents
      matched the photographs that Lieutenant Minasian took of the
      contraband.

             Investigator Onisick further testified that Officer Buono’s
      chain of custody form differed from the crime lab drug
      identification requisition form because Investigator Onisick cut
      open the white glove in order to examine its contents.
      Investigator Onisick testified that as an investigator, it is common
      practice to open packaging material in order to determine the
      contents of what is inside. When Investigator Onisick sent the
      plastic wrapped contents to the lab, he did not include the white
      glove for testing. Thus, this explains why Officer Buono’s chain of
      custody form differs from the crime lab drug identification
      requisition form. Further, Investigator Onisick took photographs
      of the evidence. One of the photographs depicts the recovered
      contraband in a plastic wrapped baggie next to a cut opened white
      glove. The lab report did not mention a white glove because only
      the contents of the white glove were sent for testing. Thus,

                                     - 18 -
J-S33009-22


      [Rush’s] argument that the contraband was not properly
      authenticated because the lab report does not perfectly mirror the
      photographs is without merit.

            Investigator Onisick stated that after taking photographs of
      the two baggies containing a green leafy substance, he placed
      them into a single Ziploc bag and then placed the Ziploc bag into
      an evidence bag. Investigator Onisick testified that he placed both
      baggies into a single Ziploc bag because both items were taken
      from [Rush’s] person and appeared to be the same substance.
      When asked by [Rush’s] counsel whether he knew which baggie
      was confiscated from the pat-down search and which was
      discovered from the unclothed body search, [Investigator] Onisick
      said that he could not be sure. However, [Rush’s] argument that
      the evidence should be excluded because the two plastic wrapped
      baggies could not be differentiated is not persuasive.          We
      determined that Investigator Onisick’s testimony sufficiently
      established [a] chain of custody such that excluding evidence
      either pre-trial or at trial was not merited. We concluded that the
      issue pertaining to whether [Rush] was in possession of any of the
      items that were tested was for the jury to determine. Accordingly,
      we denied [Rush’s] Motion to Exclude Evidence and his Motion to
      Dismiss.

Trial Court Opinion, 3/14/22, at 6–8 (record citations omitted, “Onisick”

spelled as in the transcript).

      We conclude that the trial court did not abuse its discretion. The officers’

testimony before and during trial provided a reasonable inference that the

substances tested were the same as those recovered from Rush. As the trial

court noted, the jury was free to determine whether they were in fact the

same substances based on the defects indicated. Because the trial court did

not abuse its discretion, we deny relief on this issue.

      Judgment of sentence affirmed.




                                     - 19 -
J-S33009-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/24/2022




                          - 20 -